Exhibit 10.12
THIRD AMENDMENT TO THE
PAYLESS SHOESOURCE, INC. 401(k) PROFIT SHARING PLAN
          WHEREAS, Payless ShoeSource, Inc. (“Company”) previously adopted the
Payless ShoeSource, Inc. 401(k) Profit Sharing Plan, as amended and restated
effective August 1, 2007 (the “Plan”); and
          WHEREAS, the Plan provides for participation by those entities in the
Company’s control group which the Company authorizes to participate in the Plan;
and
     WHEREAS, the Company has determined that effective January 1, 2009
Collective Licensing International LLC is authorized to participate in the Plan
and that effective the same date the Collective Licensing International LLC
401(k) Plan be merged with the Payless ShoeSource, Inc. 401(k) Profit Sharing
Plan; and
     WHEREAS, the Company desires to amend the Plan to preserve those benefits
under the Collective Licensing International LLC 401(k) Plan which are protected
benefits within the meaning of Treasury Regulations §1.411(d)-4 and to make
certain related clarification amendments to the Plan; and
     WHEREAS, the Company has reserved the right to amend the Plan pursuant to
Section 18.01 thereof;
          NOW, THEREFORE, effective January 1, 2009, the Plan is amended as
follows:

  1.   Section 1.45 is amended and replaced with the following language:
Transferred Accounts means Member and Company Accounts transferred from the May
Plan or as applicable, the Collective Licensing International LLC 401(k) Plan
(the “CLI Plan”).     2.   A sentence is added to the end of Section 3.01 that
states that “notwithstanding the above, prior to January 1, 2009, the amount of
any “non-elective contribution” the Company or an Employer determines to
contribute for plan year 2008 may be contributed to the Trust as of January 1,
2009 or as soon as practicable after the close of the Company’s Fiscal Year. For
this purpose, the term “non-elective contribution” shall have such meaning as
set forth in the CLI Plan in effect on December 31, 2008. Eligibility for such
“non-elective contribution” shall be determined based upon the rules in effect
under the CLI Plan on December 31, 2008.”     3.   A sentence is added to the
end of Section 3.02 that states that notwithstanding the above, prior to
January 1, 2009, the amount of any “employer matching contribution” the Company
or an Employer determines to contribute for plan year 2008 may be contributed to
the Trust as of January 1, 2009 or as soon as practicable after the close of the
Company’s Fiscal Year. For this purpose, the term “employer matching
contribution” shall have such meaning as set forth in the CLI Plan in effect on
December 31, 2008. Eligibility for such “employer matching

 



--------------------------------------------------------------------------------



 



      contribution” shall be determined based upon the rules in effect under the
CLI Plan on December 31, 2008.     4.   Section 6.07(a) is amended and replaced
with the following language:

(a) Vesting Schedule. Unless otherwise specified herein, a Member shall have a
fully vested interest at all times (i) in his Member Accounts and (ii) in his
Company Profit Sharing Contribution Account balance determined as of July 31,
1997. A Member who has completed at least two full Years of Service as of
August 1, 1997 also shall be fully vested at all times (i) in his Company
Matching Contribution Account and (ii) in his Company Profit Sharing
Contribution Account determined at any time after July 31, 1997. The Company
Matching Contribution Account of a Member who is not or was not credited with at
least two Years of Service as of August 1, 1997 and his Company Profit Sharing
Contribution Account attributable to Company Profit Sharing Contributions, if
any, based on such Member’s eligibility for such contributions after August 1,
1997, shall vest according to the following schedule:

      Vesting Service   Vested Interest
Fewer than 2 years
  0%
2 years
  25%
3 years
  50%
4 years
  75%
5 years or more
  100% 

Notwithstanding the foregoing, a Member’s interest in his Company Matching
Contribution Account and his Company Profit Sharing Contribution Account shall
become fully vested if the Member terminates employment on account of
Retirement, death or Disability.
A Member’s interest in any “non-elective contributions” or “employer matching
contributions” as defined in the CLI Plan which were attributed to Member’s
Account for services rendered through December 31, 2008, shall vest as follows:

      Vesting Service   Vested Interest
Fewer than 1 year
  0%
1 year
  25%
2 years
  50%
3 years
  75%
4 years or more
  100% 

Notwithstanding the foregoing, a Member’s interest in any “non-elective
contributions” or “employer matching contributions” as described above, shall
become fully vested if the Member terminates employment on account of death or
Disability.

2



--------------------------------------------------------------------------------



 



  5.   Sections 8.02(d) and (e) are amended as follows with the addition of a
new Section 8.02(f):         8.02(d) A Member who has attained age 59 1/2 and
who was a Participant in or eligible to be a Participant in the CLI Plan as of
December 31, 2008, and who had an account balance in the CLI Plan on such date,
shall be eligible to withdraw any portion of his vested Transferred Account.    
    8.02 (e) Associates with Member Rollover Contribution Accounts may elect to
withdraw their Member Rollover Contribution Accounts prior to termination of
employment.         8.02(f) A withdrawal election shall be made pursuant to
application procedures established by the Committee. Contribution totals and
Account values shall be determined as of the Valuation Date coinciding with or
next following the filing of the withdrawal election. If the Member Accounts
from which withdrawal is made are in more than one Investment Fund, the
withdrawal shall be pro rata from each such Investment Fund except in the case
the Member is subject to Section 16 of the Securities Exchange Act of 1934 or
has been designated as a “Designated Insider,” in which case such Member’s
withdrawal will be taken first from such Member’s Investment Funds other than
the Payless Common Stock Fund.     6.   Section 10.01(b) is amended as follows:
        A Member who was a Member of the CLI Plan as of December 31, 2008, may
elect that all Transferred Accounts distributable to him pursuant to Section 9
shall be paid (i) in lump sum or (ii) monthly, quarterly, semi-annual or annual
installments over a period not to exceed Member’s assumed life expectancy (or
Member and Member’s Beneficiary’s assumed life expectancies beginning with the
Valuation Date as of which the lump sum payment would otherwise be made.        
A Member who was a Member of the May Plan as of June 30, 1990 may elect that all
Transferred Accounts distributable to him pursuant to Section 9 shall be paid in
annual installments over a period not to exceed ten years beginning with the
Valuation Date as of which the lump sum payment would otherwise be made. In the
event of the death of a Member prior to the expiration of such period, all
amounts which have not been distributed to him shall be paid in a lump sum to
his designated Beneficiary or his estate if there is no designated Beneficiary.
Subject to the foregoing, each such installment shall be paid as of a Valuation
Date and, until all the Accounts of the Member have been fully distributed, they
shall continue to be revalued as of each succeeding Valuation Date pursuant to
Section 6.04.

3



--------------------------------------------------------------------------------



 



      Notwithstanding the above, a Member who as of December 31, 1988 was or was
entitled to be a Participant in the Volume Shoe Corporation Profit Sharing Plan
may elect that all Transferred Accounts distributable to him pursuant to
Section 9 be paid in the form of equal monthly installments over a period not to
exceed 120 months. Such payments shall otherwise be made in accordance with the
foregoing portion of this Subsection 10.01(b).

          IN WITNESS WHEREOF, the Company has caused this Amendment to be
executed by a duly authorized individual this 17th day of July , 2008.

              COLLECTIVE BRANDS, INC.
 
       
 
  By:   /s/ Betty Click 
 
            Name: Betty Click     Title: Senior Vice President-Human Resources

4